Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

MICHAEL R. FISHER                               GREOGORY F. ZOELLER
Marion County Public Defender Agency            Attorney General of Indiana
Indianapolis, Indiana
                                                JAMES B. MARTIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana
                                                                             FILED
                                                                          Oct 17 2012, 9:28 am

                              IN THE
                                                                                  CLERK
                    COURT OF APPEALS OF INDIANA                                 of the supreme court,
                                                                                court of appeals and
                                                                                       tax court




NORMAN BARKER,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A02-1201-CR-20
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Carol J. Orbison, Judge
                           Cause No. 49G22-1007-MR-56772



                                     October 17, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
       Appellant-Defendant Norman Barker appeals following his convictions of murder and

felony murder, both felonies;1 Class A felony robbery;2 Class A felony conspiracy to commit

robbery;3 and Class A misdemeanor carrying a handgun without a license.4 Barker contends

that the trial court abused its discretion in admitting certain evidence and that his aggregate

sixty-five-year sentence is inappropriately harsh. We affirm.

                           FACTS AND PROCEDURAL HISTORY

       Approximately two weeks prior to July 20, 2010, Barker and his friend Eric Lipscomb

were presented by Chelsea Stewart with the idea of robbing Robert Spaulding’s Indianapolis

house. The duo believed that they would be able to take $20,000 and eleven pounds of

marijuana from Spaulding. At Lipscomb’s house, Barker, Lipscomb, and Stewart discussed

a plan to rob Spaulding with Lipscomb’s girlfriend Jessica Brackett and Barker’s girlfriend

and Stewart’s cousin Jessica Owens. Stewart showed Barker and Owens where Spaulding

lived and Barker provided firearms.

       On July 20, 2010, Barker, Lipscomb, Owens, and Bracket went to a Wal-Mart in

Camby to purchase .40 caliber ammunition to be used in the robbery. The group planned to

use two guns, one of which was a black .40 caliber automatic handgun to be used by Barker.

(Tr. 124). When it was dark, the quartet drove to Spaulding’s neighborhood in Brackett’s


       1
           Ind. Code § 35-42-1-1 (2010).
       2
           Ind. Code § 35-42-5-1 (2010).
       3
           Ind. Code §§ 35-42-5-1; 35-41-5-2 (2010).
       4
           Ind. Code § 35-47-2-1 (2010).

                                                   2
white Blazer but left when they observed too many cars in the area, retreating to Lipscomb’s

for approximately one hour. When the quartet returned, Brackett parked the Blazer while

Barker and Lipscomb proceeded on foot to Spaulding’s house, located at 219 West Southern

Street.

          Once inside Spaulding’s house, Lipscomb ordered Spaulding to the ground and the

duo asked where his “sack was that he’s supposed to keep his stuff in.” State’s Ex. 120 at 34.

Spaulding replied that there were some drugs in the kitchen, so Barker walked into the

kitchen and retrieved a small bag of marijuana as well as Spaulding’s keys. When Barker

returned, a struggle for his handgun ensued with Spaulding. Barker’s gun fired during the

struggle, and he yelled for Lipscomb, telling him to “‘get him’”. State’s Ex. 120 at 36.

Lipscomb shot, hitting Spaulding. Spaulding continued to struggle, managing to grab

Barker’s handgun from his hand and take hold of his shirt. As Barker attempted to pull his

shirt off, Lipscomb fired a second time, hitting both Barker and Spaulding. Barker and

Lipscomb ran back to the blazer, Barker leaving his handgun and shirt behind. Barker also

left a trail of blood as he ran from Spaulding’s house. As Barker and Lipscomb ran, a

witness heard Barker say “the mother-f***** shot me.” Tr. p. 256.

          After neighbor Devon Watson witnessed Barker and Lipscomb flee, she called 911 at

approximately 12:14 a.m. and ran to Spaulding’s house. Spaulding was still alive when

Watson arrived and was coughing up blood and saying the name of his two-year-old

daughter. Although emergency help arrived at approximately 12:21 a.m., Spaulding had

already died, with his daughter asleep in the next room.

                                              3
       Meanwhile, Barker, Lipscomb, Brackett, and Owens drove to a Village Pantry

approximately one to one-and-one-half miles away, at 1402 South Meridian Street. Owens

called 911 at approximately 12:16 a.m. and told the operator that Barker had been shot, and,

in the background, Lipscomb can be heard saying, “[w]e can’t be this close to the

property[,]” and Brackett can be heard saying, “[t]hrow that gun out the window.” Tr. p. 455.

The quartet decided that they would tell police that Barker had been wounded in a drive-by

shooting. Owens was instructed to tell police that she and Barker were by a Burger King

when Barker pushed her to the ground and was shot, at which point Owens called Brackett

and Lipscomb to retrieve them.

       Indianapolis Metropolitan Police Detective Brian Schemenaur responded to 219 West

Southern and spoke with Watson and additional witness Jenny Sterling, who each provided

descriptions of the two males they saw fleeing Spaulding’s house. Detective Schemenaur

was also told that one of the suspects had been shot and was able to corroborate the story by

finding the trail of blood left by Barker. Detective Jeffrey Wager responded to 1402 South

Meridian. Based on information relayed from 219 South Western, detective Wager noticed

that Barker fit the description of one of the suspects. Detective Wager also learned at some

point that one of the suspects had been shot. By 1:00 a.m., Detective Wager had concluded

that there was a high probability that Barker was involved in the homicide at 219 West

Southern.

       After Barker had been taken to the hospital, Sergeant Michael Duke, who did not

know about the shooting at 219 West Southern, spoke with Barker about his wound.

                                             4
Sergeant Duke found it odd that Barker had supposedly called a friend to take him to the

hospital instead of 911, that Barker could not really account for his activities prior to the

shooting, and, that, according to Barker’s story, he and the others were not, in fact, headed in

the direction of any nearby hospital. At approximately 3:40 a.m., Barker was transported to

the homicide office along with his clothing, which had been removed at the hospital.

Detective Wager inventoried Barker’s items and found Spaulding’s keys in the pocket of a

pair of shorts.

       At 8:38 a.m., Detective Schemenaur interviewed Barker. Barker initially repeated the

story that he had been shot in a drive-by. At 9:04 a.m., Detective Schemenaur Mirandized5

Barker and began questioning regarding the homicide at 219 West Southern. Barker denied

being at 219 West Southern, but consented to a cheek swab for DNA when Detective

Schemenaur told him that blood belonging to a suspect had been found at the scene. After

Barker consented to the cheek swab, Detective Schemenaur told Barker that police had found

Spaulding’s keys in the pocket of Barker’s shorts; that his story was not consistent with those

of Lipscomb, Owens, and Brackett; and that witnesses saw Spaulding’s assailants running

away. Barker then admitted that he had been at 219 West Southern during the robbery but

that Lipscomb had shot Spaulding. Barker’s DNA was eventually found in samples

recovered from the living room wall and porch of Spaulding’s house, the road next to

Spaulding’s house, and the gray shirt found inside.




       5
           Miranda v. Arizona, 384 U.S. 436 (1966).
                                                      5
       On July 26, 2010, the State charged Barker with murder, felony murder, Class A

felony robbery, and two counts of Class A misdemeanor carrying a handgun without a

license.6 On August 9, 2010, the State added a charge of Class A felony conspiracy to

commit robbery. On September 28, 2010, Barker moved to suppress evidence related to his

clothing that had been taken from him at the hospital as well as all testimony related to the

allegedly illegal search. On November 12, 2010, the trial court denied Barker’s suppression

motion. On November 29, 2011, a jury found Barker guilty as charged.

       On December 14, 2011, the trial court sentenced Barker to sixty-five years of

incarceration for murder, twenty years for robbery, one year of carrying a handgun without a

license, and eight years for conspiracy to committed robbery, all sentences to be served

concurrently, and imposed no sentence for felony murder. The trial court found Barker’s

juvenile record and the circumstances of the crime to be aggravating circumstances.

                                 DISCUSSION AND DECISION

  I. Whether the Trial Court Abused its Discretion in Admitting Certain Evidence

       Barker contends that the trial court abused its discretion in admitting any evidence

resulting from the seizure of Spaulding’s keys from his shorts pocket. The admissibility of

evidence is within the sound discretion of the trial court. Curley v. State, 777 N.E.2d 58, 60

(Ind. Ct. App. 2002), trans denied. We will reverse a trial court’s decision on the

admissibility of evidence only upon a showing of an abuse of that discretion. Id. An abuse

of discretion may occur if the trial court’s decision is clearly against the logic and effect of


       6
           At some point, one of the carrying a handgun without a license charges was apparently dropped.
                                                    6
the facts and circumstances before the court, or if the court has misinterpreted the law. Id.

The Court of Appeals may affirm the trial court’s ruling if it is sustainable on any legal basis

in the record, even though it was not the reason enunciated by the trial court. Moore v. State,

839 N.E.2d 178, 182 (Ind. Ct. App. 2005), trans. denied. We do not reweigh the evidence,

and consider the evidence most favorable to the trial court’s ruling. Hirsey v. State, 852

N.E.2d 1008, 1012 (Ind. Ct. App. 2006), trans. denied.

       We need not address the merits of Barker’s arguments, however, if we conclude that

even an erroneous admission of the evidence in question could only be considered harmless.

“[A]n evaluation for harmless error involves considering the likelihood that the questioned

evidence may have contributed to the conviction.” Davis v. State, 598 N.E.2d 1041, 1048

(Ind. 1992). “Erroneously admitted evidence may be found to be harmless where a

determination of guilt is supported by overwhelming independent evidence.” Id.

       Even if we assume that the keys were unconstitutionally seized, we conclude that

admission of evidence regarding them and resulting from them was harmless. The keys

represented evidence that placed Barker at the scene of Spaulding’s homicide, but this

evidence was far from the only evidence against Barker and far from the most compelling.

Most damning, of course, were the DNA samples found at the scene, which not only placed

Barker at the scene but placed him at the scene at the time of the shooting and established

that he was the assailant who was wounded during the incident. As previously mentioned,

Barker’s DNA was found in a blood sample taken from a wall and a shirt inside Spaulding’s

house, in a blood sample taken from the porch, and in the blood trail leading away from the

                                               7
house. The keys merely established that Barker had been in Spaulding’s house at some point,

but the DNA established that Barker had been shot while there and was therefore one of the

persons who had robbed and killed him. Barker agreed to allow a cheek swab to be taken

before being told that Spaulding’s keys had been found in his clothing, which sample

ultimately led to matching his DNA to that found at the scene.

       The DNA evidence is hardly the only other evidence tying Barker to Spaulding’s

murder. Owens testified for the State and detailed how Barker and Lipscomb were taken to

Spaulding’s neighborhood with the purpose of robbing him, were dropped off, went into his

home, and ran back shortly after the sound of two gunshots, with Barker shot in the left arm.

Owens also testified that the quartet decided to fabricate the story about the drive-by shooting

at a Burger King. Barker’s appearance and dress the night of the shooting generally jibe with

the eyewitness accounts of three persons who saw Spaulding’s assailants flee after the

shooting. As the result of a 911 call made minutes after Spaulding’s murder, Barker was

found a mile to a mile-and-a-half away from Spaulding’s house suffering from a gunshot

wound when there was ample evidence that one of Spaulding’s attackers had been shot. The

stories told to police by Barker and his cohorts were not consistent, and portions of them,

despite being generally consistent, were inherently suspect, including how Barker allegedly

called Brackett and Lipscomb to take him to the hospital instead of the authorities and that

their alleged direction of travel before arriving at 1402 South Meridian was not in the

direction of any nearby hospital.

       Finally, Barker incriminated himself in the statement taken on the morning of July 21,

                                               8
2010. Barker contends that this statement resulted from Detective Schemenaur telling him

about the keys, but we consider this highly unlikely. Put another way, even if the seizure of

the keys was unconstitutional, Barker’s confession was not the “fruit of the poisonous tree.”

       The “fruit of the poisonous tree” doctrine is one facet of the exclusionary rule
       of evidence which bars the admissibility in a criminal proceeding of evidence
       obtained in the course of unlawful searches and seizures. When applied, the
       doctrine operates to bar not only evidence directly obtained, but also evidence
       derivatively gained as a result of information learned or leads obtained during
       an unlawful search or seizure. To invoke the doctrine, a defendant must show
       that challenged evidence was obtained by the State in violation of the
       defendant's Fourth Amendment rights. Stated differently, the defendant must
       show that the search or seizure was illegal in the first instance. Where there is
       no illegal search or seizure, there can be no “fruit of the poisonous tree.”
              However, the “fruit of the poisonous tree” doctrine has no application
       when the derivative evidence has an “independent source[.]”

Hanna v. State, 726 N.E.2d 384, 389 (Ind. Ct. App. 2000) (citations omitted).

       For much the same reasons that we have concluded that the admission of evidence

relating to Spaulding’s keys, even if erroneous, was harmless, we conclude that Barker’s

confession was derived from other evidence. As previously mentioned, Barker agreed to

submit to a cheek swab before even learning about the keys found in his pocket, and must

have believed that DNA testing would establish that he was the suspect who was shot at

Spaulding’s house. Detective Schemenaur also told Barker that he had already spoken to

Lipscomb, Owens, and Brackett and that their stories did not match Barker’s and that

witnesses had seen Spaulding’s assailants running away from his house. We conclude that

Barker’s confession was not the result of being told that Spaulding’s keys were found in his

pocket. Because of the overwhelming evidence of Barker’s guilt, any error the trial court


                                              9
may have made in admitting evidence regarding Spaulding’s keys can only be considered

harmless.

                     II. Whether Barker’s Sentence is Inappropriate

       We “may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” Ind. Appellate Rule 7(B). “Although appellate

review of sentences must give due consideration to the trial court’s sentence because of the

special expertise of the trial bench in making sentencing decisions, Appellate Rule 7(B) is an

authorization to revise sentences when certain broad conditions are satisfied.” Shouse v.

State, 849 N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations and quotation marks

omitted). “[W]hether we regard a sentence as appropriate at the end of the day turns on our

sense of the culpability of the defendant, the severity of the crime, the damage done to others,

and myriad other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d

1219, 1224 (Ind. 2008). In addition to the “due consideration” we are required to give to the

trial court’s sentencing decision, “we understand and recognize the unique perspective a trial

court brings to its sentencing decisions.” Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct.

App. 2007). As previously mentioned, the trial court sentenced Barker to an aggregate sixty-

five years of incarceration.

       The nature of Barker’s offenses is that they were premeditated and involved being

prepared to use deadly force during their commission. Barker secured the firearms used in

the robbery and both his and Lipscomb’s handguns were loaded. One should not invade

                                               10
another’s home armed with a firearm and be surprised when violence is the result. Moreover,

photographs of Spaulding’s house show toys and other items in plain view that indicate the

presence of a child in the house. Finally, it should be noted that Barker and his cohorts had

plenty of opportunities to rethink their plan, but did not. The robbery had been planned

approximately two weeks beforehand, and the quartet even called off the robbery earlier in

the evening on July 20, 2010, only to return later and try again. The nature of Barker’s

offenses warrants a lengthy sentence.

       Barker’s character also justifies a harsh sentence. Although Barker, who was eighteen

years old in July of 2010, had no prior adult criminal history, his juvenile record is extensive,

to say the least. As a juvenile, Barker was charged with a total of twenty-nine counts of

delinquency, resulting in six true findings, including three that would have been felonies if

committed by an adult–auto theft, theft, and escape. Barker’s numerous contacts with the

juvenile justice system did not cause him to reform himself. In a short time, Barker

graduated from relatively minor property crimes to a robbery resulting in a man’s death.

Barker’s complete lack of any remorse over Spaulding’s death also speaks ill of his character.

In a telephone call to family from jail, Barker’s attempt to explain how he was not the shooter

consisted, in part, of the following statement: “I didn’t do that s*** … like I said, if I’d shot

f****** dude I’d have shot him right between his f****** eyes and got away.” State’s Ex.

126. Barker’s character also fully justifies a harsh sentence. Barker has failed to establish

that his sixty-five-year aggregate sentence was inappropriate.

       We affirm the judgment of the trial court.

                                               11
ROBB, C.J., and BAKER, J., concur.




                                 12